Citation Nr: 0921211	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  00-20 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for schizophrenia.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active service from April 1963 to 
January 1966.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which in part, denied a rating in 
excess of 10 percent disabling for schizophrenia.

The Veteran subsequently timely appealed the RO's denial, and 
his case underwent appellate adjudication by the Board in 
September 2003.  The appellant appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following an April 2004 "Joint Motion to Vacate and 
Remand" (Joint Motion), an April 2004 Court Order vacated and 
remanded the September 2003 Board decision.  

The Board remanded this matter in October 2004 to allow for 
development in compliance with the Court Order.  In the 
interim, an issue of entitlement to nonservice-connected 
pension benefits that was also on appeal was rendered moot by 
the RO's August 2006 rating.  This rating also granted an 
increased rating for schizophrenia to 50 percent disabling, 
effective December 17, 1999, date of receipt of his claim.  
The Veteran continued his appeal for a higher rating, as per 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

Thereafter, this case was later returned to the Board for 
further consideration and the Board in a May 2007 decision 
denied entitlement to a rating in excess of 50 percent 
disabling for his schizophrenia.  Following another Joint 
Motion, which was issued in June 2008, a Court Order from the 
same month vacated and remanded the May 2007 Board decision.  

The Veteran is noted to have testified at a hearing before a 
Decision Review Officer (DRO) at the RO in May 2006, and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in March 2007; copies of the hearing transcripts are in 
the record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Court has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In this matter, as pointed out by 
the Joint Motion of June 2008, the VA examination of June 
2006 did not address the impact if any, of the Veteran's 
service-connected schizophrenia on his earning capacity nor 
was an opinion given as to whether his schizophrenia alone 
has caused marked interference with his employment or the 
need for frequent periods of hospitalizations.  The Joint 
motion specifically requested that a medical opinion be 
obtained to address these specific matters regarding this 
service-connected psychiatric disorder's impact on his 
earning capacity, its interference with his employment or 
whether it requires frequent hospitalizations.

Additionally, in view of the amount of time that has passed, 
with the most recent VA examination having taken place three 
years ago, and in light of the fact that the medical evidence 
obtained in support of the Veteran's claim is also now nearly 
three years old with most recent records shown to be dated in 
August 2006, additional development is indicated to include 
obtaining current records and reexamination of the Veteran to 
fully address his current symptoms from schizophrenia.  The 
Veteran is noted to have testified in his March 2007 hearing 
as to getting regular VA treatment for his schizophrenia 
approximately every 3 months, but he did not indicate what VA 
facility this treatment took place.  Thus, it will be 
necessary to contact him for further clarification and 
assistance in obtaining any current records of treatment.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In light of the need to remand the case 
for further development, additional notice should 
specifically address the issue on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating is granted on appeal, 
as outlined by the Court in Dingess, 
supra, (2) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

(b) The notice must also (1) inform him 
of what he needs to provide; and (2) what 
information VA has or will provide.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issue on appeal.

2.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for his schizophrenia since 
August 2006.  After securing the 
necessary release(s), the AOJ should 
obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the Veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2008).

3.  Only after the development described 
above has been completed, the AOJ should 
make arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA examination, by a 
psychiatrist, to identify his level of 
impairment resulting from the service- 
connected schizophrenia.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
Veteran's claims folder was reviewed 
prior to the examination.  All necessary 
tests and studies should be conducted in 
order to assess the current status of the 
service-connected schizophrenia.  
Following a review of the Veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected schizophrenia, as well as its 
relationship to any other current 
disorders.  In addition, the examiner 
should render a medical opinion as to 
which of the Veteran's symptoms and 
functional/occupational impairment is 
attributable to the service-connected 
schizophrenia, as opposed to any 
nonservice-connected condition(s).  If it 
is impossible to distinguish the 
symptomatology and/or functional or 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner must so indicate.

Furthermore, upon examination of the 
Veteran, the examiner must render an 
opinion as to the effect that the 
service-connected schizophrenia has, if 
any, on his earning capacity.  The 
examiner should render an opinion as to 
whether this disability alone has caused 
marked interference with the Veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report. 

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
schizophrenia in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2008).  In this respect, the 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for schizophrenia.

4.  Upon completion of the foregoing, the 
AOJ should re-adjudicate the claim on 
appeal.  If any benefit sought is not 
granted, the Veteran should be furnished 
a supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




